19-22312-rdd       Doc 1658        Filed 04/08/20 Entered 04/08/20 11:43:23                     Main Document
                                               Pg 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK

In re: Windstream Holdings, Inc                      Case No. 19-22312

              NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE. Transferee hereby gives evidence and notice
pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the
claim referenced in this evidence and notice.

 Bradford Capital Holdings, LP                                  General Excavating Company
 Name of Transferee                                             Name of Transferor

 Name and address where transferee payments                     Scheduled Claim # 3.239
 should be sent:                                                Scheduled Claim Amount: $21,793.50
                                                                Proof of Claim # 141
 c/o Bradford Capital Management, LLC                           Proof of Claim Amount: $24,699.30
 PO Box 4353
 Clifton, NJ 07012
 Attn: Brian Brager
 Phone: 862-249-1349
 Email: bbrager@bradfordcapitalmgmt.com




I declare under penalty of perjury that the information provided in this notice is true and correct
to the best of my knowledge and belief.


Bradford Capital Holdings, LP
By: Bradford Capital GP, LLC, its General Partner



By: /s/ Brian Brager                                                   Date: 04/08/2020
Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C.
§§ 152 & 3571
12-rdd   Doc 1658   Filed 04/08/20 Entered 04/08/20 11:43:23   Main Do
                                Pg 2 of 2
